United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 22, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-20539
                           Summary Calendar



ALONSO BARRERA,
                                               Plaintiff-Appellant,

versus

WORLDWIDE FLIGHT SERVICES, INC.,
                                                Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
         for the Southern District of Texas, Houston Division
                        USDC No. 4:03-CV-05718
                         --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Plaintiff Alonso Barrera appeals the dismissal of his

termination claim under Title VII on summary judgment.       Finding

no error, we affirm.

                                  I.

     Worldwide hired Alonso Barrera as a bus driver in September

1997 and promoted him to jet bridge technician in 1999.

Worldwide terminated Barrera’s employment in 2000, after he

allegedly violated the company’s policy prohibiting racially

hostile conduct by painting the letters “KKK” on a company

     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                            No. 04-10595
                                 -2-

workbench.    Barrera challenged his termination, and an arbitrator

reinstated him in February 2001, subject to the condition that

Worldwide could terminate his employment immediately were he to

violate the policy again.

     On June 18, 2003, Worldwide again terminated Barrera for

violating the policy, this time for directing a racial epithet at

an African-American co-worker and threatening to assault the co-

worker.   Barrera filed a grievance and his termination was

upheld.   He filed a charge of discrimination with the Equal

Employment Opportunity Commission (EEOC) and received a right-to-

sue letter.

     He then filed suit in district court, claiming that

Worldwide had violated Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e, by subjecting him to a hostile work

environment and then terminating him because he is Hispanic and

in retaliation for engaging in a protected activity.   Worldwide

moved for summary judgment on both claims.   The district court

granted summary judgment for Worldwide and dismissed Barrera’s

claim of wrongful termination, but denied summary judgment on the

claim for harassment based on national origin.   Barrera’s claim

for hostile work environment was tried to a jury who found in

favor of Worldwide.   Barrera appeals, claiming error related to

the district court’s grant of summary judgment in favor of

Worldwide on his termination claims.
                            No. 04-10595
                                 -3-

                                II.

     The district court’s Memorandum and Order concluded that

Barrera failed to establish the elements of a prima facie case of

retaliation.    Barrera first argues that the district court erred

in concluding that there were no genuine issues of fact as to his

claim that his national origin was a motivating factor in

Worldwide’s decision to terminate his employment.    Barrera did

not raise this claim below.    Rather, as stated by the district

court, Barrera’s termination claim is that he was terminated

because he was an outspoken member of the union and Worldwide had

not wanted to retain him as an employee after the “KKK” incident

in 2000.

     Assuming that Barrera established a prima facie case of

retaliation for engaging in a protected activity, Worldwide

stated a legitimate non-retaliatory reason for his termination

and Barrera has failed to sustain his burden of showing that

Worldwide’s reason was pretextual.    Worldwide produced evidence

that it terminated Barrera for racially harassing and

intimidating behavior, in violation of Worldwide’s policies and

the terms of the 2001 arbitration agreement.    At that point, the

inference of discrimination introduced by a prima facie case

disappears.    Evans v. City of Houston, 246 F.3d 344, 354 (5th

Cir. 2001).    Barrera cannot survive summary judgment merely

because he disagrees with the stated reasons.    Id. at 355.    The

issue is whether Worldwide’s stated reason for terminating
                          No. 04-10595
                               -4-

Barrera is the real reason he was terminated.   Id.   Barrera has

presented no evidence to counter that after an investigation,

Worldwide believed that Barrera had used a racial epithet against

another employee and issued threats to that employee, and that

Barrera provoked the confrontation that led to his termination.

Accordingly, we find no error in the judgment of the district

court dismissing Barrera’s termination claim on summary judgment.

                              III.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.